Matter of Berookhim (2019 NY Slip Op 05400)





Matter of Berookhim


2019 NY Slip Op 05400


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
HECTOR D. LASALLE, JJ.


2009-07201	ON MOTION

[*1]In the Matter of Edmond S. Berookhim, a disbarred attorney. (Attorney Registration No. 3013554)




DECISION & ORDERMotion by Edmond S. Berookhim for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Berookhim was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 15, 1999. By opinion and order of this Court dated March 2, 2010, Mr. Berookhim was disbarred, effective immediately, upon his conviction of a felony, and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Berookhim, 72 AD3d 280). By decision and order on motion of this Court dated December 18, 2017, Mr. Berookhim's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Edmond S. Berookhim is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Edmond S. Berookhim to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and LASALLE, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court